     Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.476 Page 1 of 13




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       NORTHERN DIVISION



    UNITED STATES OF AMERICA,


                          Plaintiff,                             ORDER AND
                                                            MEMORANDUM DECISION
                                                             DENYING MOTION FOR
                                                            COMPASSIONATE RELEASE
    vs.
                                                               Case No. 1:11-CV-87-TC

    DARIN FRONK CLARK,

                          Defendant.




          Prisoner Darin Fronk Clark moves this court for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), asking the court to reduce his fifteen-year sentence to time served or to order

that he spend the remainder of his sentence in home confinement. To date, he has served

approximately seven years of that sentence. He bases his motion on fear that his health is

seriously threatened because the COVID-19 virus has spread to the prison where he is housed

and that his medical condition puts him at an unacceptable risk of serious physical harm or death.

          Given the record before the court, Mr. Clark has satisfied the statute’s “extraordinary and

compelling reasons” criteria, but even so, the court finds that the balance of factors set forth in

18 U.S.C. §§ 3142 and 3553 does not warrant his release. Accordingly, his motion is denied.

               FRAMEWORK FOR COMPASSIONATE RELEASE ANALYSIS

          Mr. Clark brings his motion under 18 U.S.C. § 3582, as amended by the First Step Act 1


1
    Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
                                                   1
  Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.477 Page 2 of 13




(often referred to as the compassionate release statute). According to the statute, the court “may

reduce the term of imprisonment… after considering the factors set forth in section 3553(a) to

the extent they are applicable, if it finds that … extraordinary and compelling reasons warrant

such reduction ... and that such a reduction is consistent with applicable policy statements by the

[United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The factors under 18

U.S.C. § 3553(a) include the nature of the crime, the defendant’s characteristics and history, the

danger to the public, and the sentencing range.

       Before Congress passed the First Step Act, only the Bureau of Prisons (BOP) could bring

a motion under § 3582 requesting that the court reduce a prisoner’s sentence. Now the court may

consider the issue either upon a motion from the BOP or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights” with the BOP. Id. § 3582(c)(1)(A)

(emphasis added). If the BOP has not filed a motion on the defendant’s behalf, the defendant, to

be eligible for the court’s consideration of his motion for release under Act, must have “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier[.]” Id.

       As noted above, the statute requires that a sentence reduction be “consistent with

applicable policy statements issued by the Sentencing Commission[.]” Id. That phrase has given

rise to disagreement about the court’s discretion to define “extraordinary and compelling

reasons.”

       The statute does not define “extraordinary and compelling reasons.” But the United

States Sentencing Commission (USSC) defined it before Congress passed the First Step Act,

when Congress mandated that the USSC, “in promulgating general policy statements regarding



                                                  2
    Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.478 Page 3 of 13




the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall describe what

should be considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples….” 28 U.S.C. § 994(t) (emphasis added).

        Following the mandate, the USSC, in the United States Sentencing Guidelines (USSG),

issued that policy statement in USSG 1B1.13, which describes the circumstances allowing a

court, upon motion by the BOP, to reduce a defendant’s term of imprisonment. The Policy

Statement requires a finding that “[e]xtraordinary and compelling reasons warrant the reduction”

or that “the defendant (i) is at least 70 years old; and (ii) has served at least 30 years in prison

pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which

the defendant is imprisoned[.]” USSG 1B1.13(1)(A)–(1)(B). The Policy Statement also calls for

a conclusion that “[t]he defendant is not a danger to the safety of any other person in the

community, as provided in 18 U.S.C. § 3142(g)[.]” USSG 1B1.13(2). And, along similar lines,

the Policy Statement requires the court to balance the § 3553(a) factors.

        In the Commentary Application Notes, the USSC defines “extraordinary and compelling

reasons” in terms of the defendant’s (A) medical condition, 2 (B) advanced age, 3 (C) family

circumstances, 4 or (D) “Other Reasons.” USSG 1B1.13 Commentary Application Notes 1(A)-




2
  The “Medical Condition” category applies when the defendant is (1) “suffering from a terminal
illness,” (2) “suffering a serious physical or medical condition,” (3) suffering a serious functional
cognitive impairment,” or (4) “experiencing deteriorating physical or mental health because of
the aging process,” and the condition “substantially diminishes the ability of the defendant to
provide self-care within the environment of a correctional facility and from which he or she is
not expected to recover.” USSG 1B1.13 Commentary Application Note 1(A)(i)-(ii).
3
  The “Age” category requires that “[t]he defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of the aging process;
and (iii) has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
is less.” USSG 1B1.13 Commentary Application Note 1(B).
4
  “Family Circumstances” consist of “(i) The death or incapacitation of the caregiver of the
defendant’s minor child or minor children,” or “(ii) The incapacitation of the defendant’s spouse
                                                   3
  Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.479 Page 4 of 13




(D). The “Other Reasons” catch-all provision simply says, “As determined by the Director of

the Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).” USSG 1B1.13 Commentary Application Note 1(D).

       The Policy Statement has not been amended since the First Step Act was passed, so the

USSC has not yet weighed in on the change. Still, the United States, in its opposition to Mr.

Clark’s motion, relies on the Policy Statement, arguing that it is controlling even when the

defendant, not the BOP, files the motion: “In light of the statutory command that any sentence

reduction be ‘consistent with applicable policy statements issued by the Sentencing Commission,

§ 3582(c)(1)(A)(ii), and the lack of any plausible reason to treat motions by defendants

differently from motions filed by BOP, the policy statement applies to motions filed by

defendants as well.” (U.S. Sealed Opp’n Def.’s Emergency Mot. for Compassionate Release &

Reduction of Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (“U.S. Opp’n”), at 8 n.3, ECF No.

40.)

       This court has held, in a non-COVID-19 case, that the Policy Statement does not curtail

its discretion to determine what circumstances are extraordinary and compelling under § 3582.

In United States v. Maumau, this court

       join[ed] the majority of other district courts that have addressed this issue in
       concluding that it has the discretion to provide Mr. Maumau with relief, even if
       his situation does not directly fall within the Sentencing Commission’s current
       policy statement. Under the First Step Act, it is for the court, not the Director of
       the Bureau of Prisons, to determine whether there is an “extraordinary and
       compelling reason” to reduce a sentence.




or registered partner when the defendant would be the only available caregiver for the spouse or
registered partner.” USSG 1B1.13 Commentary Application Note 1(C).
                                                 4
  Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.480 Page 5 of 13




No. 2:08-cr-758-TC, 2020 WL 806121, *4 (D. Utah Feb. 18, 2020), stayed pending appeal, No.

20-4056 (10th Cir. June 1, 2020). In this and other districts, courts have reached the same

conclusion when addressing motions raising COVID-19-related reasons for release.

        Since the onset of the COVID-19 pandemic, many courts “have agreed that
        [extraordinary and compelling] reasons exist in cases involving defendants whose
        serious underlying health conditions place them at an elevated risk of infection
        and death from COVID- 19 while in custody.” United States v. Lopez, No. 18-
        CR-2846 MV, 2020 WL 2489746, at *2 (D.N.M. May 14, 2020) (unpublished).
        Of the courts that have reached such a conclusion, several “have based their
        finding on the Sentencing Commission’s catch-all provision for ‘other’
        extraordinary and compelling reasons” in the Application Notes. Id. Conversely,
        other courts have reached this determination based on “a plain reading of
        § 3582(c)(1)(A) after concluding that the [relevant] policy statement no longer
        applies.” Id. Either way, “a majority of federal district courts have found . . . that
        the district court assumes the same discretion as the BOP director when it
        considers a compassionate release motion properly before it.” United States v.
        Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020)
        (unpublished).

United States v. Wadley, No. 2:18-cr-408-DAK, 2020 WL 3270880, at *2 (D. Utah June 17,

2020) (unpublished).

        As evidenced below, the only possible outlet for the defendant under the Policy

Statement is the “Other Reasons” category, which does not provide any measurable criteria.

Consequently, regardless of whether the court follows the Policy Statement or simply looks to

the statute, the analysis of the “extraordinary and compelling reasons” prong is essentially the

same.

                                            ANALYSIS

        Mr. Clark has the burden to establish that he is entitled to a sentence reduction under

§ 3582. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Jackson,

— F. Supp. 3d —, No. 1:19-cr-347 (TNM), 2020 WL 3402391, *2 (D.D.C. June 19, 2020),

appeal filed, No. 20-3046; United States v. Holroyd, — F. Supp. 3d —, No. 1:17-cr-234-2

(TNM), 2020 WL 2735664, *2 (D.D.C. May 26, 2020), appeal filed, No. 20-3041. For the
                                                  5
  Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.481 Page 6 of 13




reasons set forth below, the court finds that although Mr. Clark has established an extraordinary

and compelling reason for sentence reduction, the balancing of the § 3142(g) and § 3553(a)

factors weighs in favor of his continued incarceration.

    1. EXHAUSTION OF ADMINISTRATIVE REMEDIES

        On April 15, 2020, Mr. Clark submitted a request for release to the Warden of FCI

Safford where he is housed, and, as of the date he filed the motion—June 19, 2020—he had not

received a response. (See Ex. A to Def.’s Mot. Compassionate Release, ECF No. 71-1; Def.’s

Mot. Compassionate Release (“Def.’s Mot.) at 3, ECF No. 71.) Because more than thirty days

have passed without response from the BOP, Mr. Clark has satisfied the exhaustion requirement.

    2. EXTRAORDINARY AND COMPELLING REASONS

        In Mr. Clark’s motion, he describes his chronic medical conditions, asserting that he “is

particularly vulnerable to the COVID-19 disease, and should he become infected with the novel

coronavirus, faces a very high likelihood of death or permanent bodily injury.” (Def.’s Mot. at

1.) As for the chance that he will catch the virus, he points out that some people at FCI Safford,

where he lives, have tested positive for the virus, that the infection rate will inevitably rise at the

facility, and that living and working conditions do not allow the prisoners to follow safety

measures necessary to avoid infection.

        To begin, the court finds that the existence of the pandemic is not by itself an

extraordinary and compelling reason for release, and that the existence of infections in the

facility where the defendant is incarcerated, without more, is also not a sufficient reason. But if

the defendant is at risk for severe illness or death if he contracts the virus, that is an extraordinary

and compelling reason under the statute. The United States reaches the same conclusion: “If an

inmate has a chronic medical condition that has been identified by the CDC as elevating the



                                                   6
    Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.482 Page 7 of 13




inmate’s risk of becoming seriously ill from COVID-19, that condition satisfies the standard of

‘extraordinary and compelling reasons.’” (U.S. Opp’n at 12 (footnote citation omitted).)

       According to the CDC, older adults and people with certain underlying medical

conditions are at increased risk for severe illness, or even death. 5 The older the person, the

greater the risk. 6 “In fact, 8 out of 10 COVID-19 deaths reported in the U.S. have been in adults

65 years and older.” 7 In addition, a person of any age definitely has an increased risk of severe

illness if he has one or more of following CDC-identified chronic conditions: 8 cancer; chronic

kidney disease; COPD (chronic obstructive pulmonary disease); immunocompromised state from

a solid organ transplant; obesity (a body mass index (BMI) of 30 or higher); serious heart

conditions such as heart failure, coronary artery disease, or cardiomyopathies; sickle cell disease;

and type 2 diabetes mellitus. 9 Finally, the CDC has determined that the following chronic

conditions might put a person at higher risk: asthma, hypertension (high blood pressure), type 1

diabetes mellitus, and pulmonary fibrosis (damaged or scarred lung tissues). 10

       Mr. Clark asserts that he suffers from a series of the above-listed chronic conditions

which consequently make him especially vulnerable to serious complications if he is infected

with the coronavirus. According to Mr. Clark, who is 53 years old, he has radiation fibrosis (a




5
  CDC, CORONAVIRUS DISEASE 2019 (COVID-19), People Who Are At Increased Risk For
Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
increased-risk.html (last modified June 25, 2020).
6
  CDC, CORONAVIRUS DISEASE 2019 (COVID-19), Older Adults,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
updated Aug. 16, 2020).
7
  Id.
8
  CDC, CORONAVIRUS DISEASE 2019 (COVID-19), People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last updated Aug. 14, 2020).
9
  Id.
10
   Id.
                                                  7
     Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.483 Page 8 of 13




scarring of lung tissue), 11 is pre-diabetic, has a heart murmur, suffers from high cholesterol and

high blood pressure, and is obese.

        Some of these conditions are either undocumented or do not put him in a high-risk

category. The medical records do not show a diagnosis of radiation fibrosis and do not refer to

any complaints of lung or breathing issues. There is no evidence that Mr. Clark is pre-diabetic. 12

And even if he were, pre-diabetes is not on the CDC’s list, nor is it equivalent to Type-1 or

Type-2 diabetes, which are on the CDC’s list. As for his documented heart murmur, the United

States plausibly contends that it is “not severe enough to quality as a serious heart condition like

heart failure or coronary artery disease.” (U.S. Opp’n at 13.) Lastly, Mr. Clark’s high

cholesterol is not an underlying condition highlighted by the CDC.

        But the medical records support Mr. Clark’s claim that he suffers from two high-risk

conditions: hypertension (high blood pressure) and obesity. 13 Unfortunately, Mr. Clark

discussed these conditions for the first time in his Reply brief, so the United States did not have a

fair chance to address that part of Mr. Clark’s argument. Still, the record provided by the United

States supports Mr. Clark’s assertion that he suffers from both, and there can be no real dispute

that Mr. Clark’s obesity and high blood pressure put him in the category of high-risk patients

identified by the CDC. Accordingly, because Mr. Clark falls within that category, he has

established an extraordinary and compelling reason for a sentence reduction.




11
   When he was seventeen-years-old, Mr. Clark was treated for a “‘giant cell tumor’ near the
thoracic region of his spine.” (Def.’s Mot. at 11.) Radiation therapy “scarred his lung tissue, a
condition called radiation fibrosis.” (Id.)
12
   As the United States points out, the result of Mr. Clark’s March 2020 blood test shows
otherwise. (See U.S. Opp’n at 12, ECF No. 74; Ex. D to U.S. Opp’n at 41–42, ECF No. 74-4.)
13
   The United States says that Mr. Clark’s conditions are being treated and managed well. But
nothing in the CDC information suggests that a person whose medical condition is being
managed by medication is less at risk of a severe illness due to the virus.
                                                  8
  Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.484 Page 9 of 13




   3. CONSIDERATION OF FACTORS IN 18 U.S.C. §§ 3142 AND 3553

       Even though Mr. Clark has established an extraordinary and compelling reason under the

first prong of the analysis, the court finds that Mr. Clark poses a danger to the community and

that other factors in 18 U.S.C. § 3553(a) weigh against his release.

       In 2011, Mr. Clark was indicted for production of child pornography (Count 1) and

possession of child pornography (Count 2). The disturbing circumstances of his crime are

described in detail in the United States’ sealed opposition to Mr. Clark’s motion for release. (See

U.S. Opp’n at 14–15.) In 2012, he pled guilty to Count 1, and in 2013 the court sentenced him to

fifteen years in prison followed by a ten-year period of supervised release. At sentencing, the

court recommended that he participate in sex offender treatment.

       Mr. Clark has served seven years of his sentence. Even accounting for an early release

date based on good behavior, he estimates he has five more years to serve before starting his ten-

year supervised release period. (See Def.’s Reply in Support of Mot. Compassionate Relief

(“Def.’s Reply”) at 5, ECF No. 76.)

       He asks for a reduction of his sentence to time served, or, alternatively, an order releasing

him to home confinement. Now, having evaluated the factors set forth in 18 U.S.C. § 3142(g)

and 18 U.S.C. § 3553(a), the court determines he is not entitled to either.

       The Policy Statement says that a finding of extraordinary and compelling reasons for

release must be accompanied by a finding that the defendant “is not a danger to the safety of any

other person or community, as provided in 18 U.S.C. § 3142(g)” and that the balance of the

§ 3553(a) factors weighs in favor of release. USSG 1B1.13(2). Some of the relevant factors set

out in 18 U.S.C. § 3142(g) include “the nature and circumstances of the offense charged,

including whether the offense … involves a minor victim”; the history and characteristics of the



                                                 9
 Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.485 Page 10 of 13




defendant such as his mental condition, past conduct, family ties and community ties; and “the

nature and seriousness of the danger to any person or the community that would be posed by the

person’s release.”

       The statute mandates a similar approach, requiring the court to analyze the request by

considering the factors in 18 U.S.C. § 3142(g) (listed above) and balancing the factors in 18

U.S.C. § 3553(a). The § 3553(a) factors include:

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;
       (2) the need for the sentence imposed –
           (A) to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
           (B) to afford adequate deterrence to criminal conduct;
           (C) to protect the public from further crimes of the defendant; and
           (D) to provide the defendant with the needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established … in the guidelines …;
       (5) any pertinent policy statement … issued by the Sentencing Commission …;
       (6) the need to avoid unwarranted sentence disparities among defendant with similar
           records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)(1)-(7).

       To begin, Mr. Clerk’s suggested reduction is not justified by the circumstances. Mr.

Clark was sentenced to the mandatory minimum for the one crime he admitted: a fifteen-year

prison term and ten years of supervised released. The lengthy sentence reflected the serious

nature of the criminal conduct charged. Yet he has served only seven of those years. Even if the

remainder of his term is five years rather than eight years, as he suggests based on the BOP’s

calculation of his release date, a new sentence reduced to time served does not reflect the




                                                10
     Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.486 Page 11 of 13




seriousness of the offense.

         Additionally, the court finds that Mr. Clark would pose an unacceptable danger to the

community if released. The court bases its decision on a number of factors, not the least of

which is the nature and circumstances of his sexual crime against two minors in his custody and

care. Mr. Clark counters that concern in part by saying that his “offense was an aberration” and

that “his crimes were crimes of opportunity.” (Def.’s Reply at 4–5.) He concludes that he would

not pose a danger because he would not have opportunities to reoffend. Specifically, he says that

he would not be living with minor children, that supervised release conditions would restrict his

ability to access the Internet and electronic devices, that he would be registered as a sex offender,

and that state law would restrict his ability to be around children.

         The court is not persuaded. The record does not support his characterization of the

crimes. 14 And, given the U.S. Probation Office’s limited ability to supervise released offenders

during the pandemic, such a watchdog effort is not a satisfying response at this time. But most

importantly, Mr. Clark’s psychosexual evaluation and lack of sex offender counseling give the

court pause.

         In the report of Mr. Clark’s psychosexual evaluation, 15 the details of which are discussed

in the United States’ sealed opposition brief, Mr. Clark’s responses indicate that if he continues

to distort and minimize his actions he will be at higher risk of recidivism. 16 The report then




14
   The psychosexual evaluation report sufficiently rebuts Mr. Clark’s minimization of his crime.
15
   Ex. C to United States’ Opp’n, ECF No. 74-3.
16
   In response to the United States’ reliance on the psychosexual evaluation as evidence that he is
at risk of reoffending, Mr. Clark contends that “[a]lthough the government emphasizes those
parts stating that Mr. Clark was minimizing his actions, it fails to note those parts that state he
would be at low risk of reoffending.” (Def.’s Reply at 4 n.13.) Mr. Clark is apparently focusing
on language in the report briefly citing to two test results. But the author did not place a great
deal of weight on the data. (See Sept. 10, 2012 Psychosexual Evaluation at 16, Ex. C to U.S.
                                                 11
 Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.487 Page 12 of 13




concludes that without sex offender counseling, Mr. Clark will distort and minimize his actions.

In the seven years he has served in prison, he has not completed sex offender counseling. Mr.

Clark responds that “it is not clear that Mr. Clark has ever been in the position to take such

counseling.” (Id. at 4.) Regardless of the reason why, that does not change the fact that he has

not completed it, which concerns the court because he asks for release without it. He

alternatively suggests that “if such counseling is deemed essential, it certainly can be made a

condition of his supervised release.” (Id. at 5.) But that possibility does not diminish the fact that

in the interim he is more likely to re-offend without counseling. In other words, even though Mr.

Clark suggests counseling after release, on the first day of his requested release and continuing

through the time he successfully completes counseling, he would pose an unacceptable risk of

danger to the community.

       Mr. Clark’s reliance on the decision to release him pending trial is not persuasive either.

He makes the following argument:

       To decide whether a person is a threat to others or the community, the court is
       directed [by the statute] to consider the factors it normally considers when
       deciding whether someone should be detained pretrial [i.e., the factors set forth in
       18 U.S.C. § 3142(g)]. Previously, when those same factors were considered in
       this case [at Mr. Clark’s detention hearing], Mr. Clark was determined not to be a
       danger to others, and was released on his own recognizance. Nevertheless, the
       government claims that is irrelevant. But it offers no explanation of why, and
       when the factors are considered, it makes no sense.

(Id. at 3–4 (footnotes omitted).) The court disagrees. At the time Mr. Clark was released (July

13, 2011 (see ECF Nos. 11–12)), he had not pleaded guilty and the psychosexual evaluation was

not available (it was issued after Mr. Clark pleaded guilty). And when he was sentenced, the

court did not allow him to self-surrender; he was taken into custody that day. (Feb. 11, 2013



Opp’n, ECF No. 74-3.) The court finds that the United States has accurately represented the
report’s conclusion.
                                                 12
 Case 1:11-cr-00087-TC Document 77 Filed 09/09/20 PageID.488 Page 13 of 13




Minute Entry of Sentencing, ECF No. 58.) Accordingly, the detention decision carries little

weight here. The record now before the court supports a finding that Mr. Clark would pose a

danger to the community if released.

       Based on that finding, as well as the other factors discussed above, the court declines to

grant Mr. Clark the relief he seeks.

                                            ORDER

       For the foregoing reasons, Darin Fronk Clark’s Motion for Compassionate Release (ECF

No. 71) is DENIED.

                   9th day of September, 2020.
       DATED this ____

                                             BY THE COURT:



                                             TENA CAMPBELL
                                             U.S. District Court Judge




                                                13
